Mr. Justice Story
delivered the opiniori of the Court. The shipment in this case was made by Moreira, Viera, & . Machado, a house of trade established in London, on the account of the hotise, to Moreira, one of the partners in the house, who was a native of, and domiciled in, Lisbon, in the kingdom of Portugal; and the only question is, whether the share.of Moreira in the shipment is exempted from condemnation by reason of his neutral domiqil., It has been long since decided in the Courts of Admiralty, that the property of a house of trade established in the enemy’s country, is condemnable, as prize, whatever may be the domicil of the partners. The trade of such a house is deemed essentially a hostile trade, and the property engaged in it is, therefore, treated as enemy’s property, notwithstanding the neutral domicil of any of the company. The rule then, being inflexibly settled, we do pot now feeLat liberty to depart from it, whatever doubt might have been entertained, if the case were entirely new.
Decree affirmed with cdst'sr